Atkinson, J.
1. The court charged the jury: “The defendant has entered three pleas in this case. In the first place, he says that he didn’t kill the deceased; he says in the second place, that if he killed the deceased it was an accident; in the third place, he says that if she was killed by him it was justifiable homicide.” Held:
(а) While it was not strictly accurate for the court to say that the defendant filed three pleas, inasmuch as he only filed a plea of not guilty, nevertheless this statement is to be construed as meaning that the defendant’s plea and his statement before the jury raised three theories of the case under which he was not guilty.
(б) The State having introduced evidence which authorized the jury to find that the accused killed the decedent, and the accused having by his statement set forth a state of facts which would have justified him in slaying the deceased, it was not error for the court to charge: “He says that if she was killed by him it was justifiable homicide.” Properly construed, this part of the charge last quoted merely submits to the jury the law of justifiable homicide as based on self-defense, and. under the evidence in the case and the defendant’s statement the court was authorized to charge on the subject of justifiable homicide.
(c) That portion of the charge in which the judge submitted as a contention of the defendant that if he killed the decedent it was an accident was not authorized by the evidence nor the statement of the defendant, and was therefore erroneous.
2. The charge on the subjects of voluntary manslaughter and self-defense set forth respectively in the second and third grounds of the amended motion for new trial states correct principles of law applicable to the case as made by the evidence and the prisoner’s statement before the jury. It is not a good ground of attack upon these parts of the charge that the court did not give some other principle of law ápplicable to the case.
3. The criticism of the charge contained in the fourth ground of the amended motion for new trial is to be construed as an exception to the charge as a whole, and is without merit.

Judgment reversed.


Hill and Hines, JJ., dissent. The other Justices concur.

Hal B. Wimberly and George B. Davis, for plaintiff in error.
George M. Napier, attorney-general, Fred Kea, solicitor-general, and T. B. Gross, assistant attorney-general, contra.